Citation Nr: 0736526	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine at L5-S1 
with mild central disc herniation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is inadequate to render a 
determination regarding the following claim on appeal.

I. New VA Examination

The veteran is service connected for degenerative disc 
disease of the lumbosacral spine at L5-S1 with central disc 
herniation, presently evaluated as 40 percent disabling 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome).  Under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), intervertebral disc syndrome should be 
evaluated either under the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for IVDS), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25 (2007).  Id.  

Disabilities rated under the General Rating Formula should 
consider all manifestations of the veteran's service-
connected spine disability and rate orthopedic and neurologic 
manifestations separately.  38 C.F.R. § 4.71a, Note (1) 
(2007).  In considering orthopedic manifestations, the Board 
must consider whether the veteran's case presents evidence 
that would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The July 2004 VA examination report provides the veteran's 
range of motion for his thoracolumbar spine as flexion 
limited to 45 degrees, extension limited to 15 degrees, right 
and left lateral flexion limited to 20 degrees, and rotation 
limited to 15 degrees.  The examiner noted that the veteran 
complained of pain while performing flexion, extension, left 
lateral flexion, and rotation.  The report also states that 
there was functional loss due to subjective complaints of 
pain, as well as evidence of incoordination without weakness 
and fatigability.  

No mention was made in the July 2004 VA examination report of 
the degree at which pain began for any of the above ranges of 
motion.  Moreover, there was no discussion as to what, if 
any, additional limitation of motion was shown (or to be 
expected) due to incoordination.  An accurate report of the 
veteran's range of  motion of the thoracolumbar spine which 
reflects consideration of the DeLuca factors is necessary to 
adequately assess the veteran's service-connected lumbar 
spine disability.  As such, the Board concludes that this 
appeal must be remanded for a new VA examination which notes 
consideration of functional loss due to the DeLuca factors, 
including pain.

A remand for a VA examination is also necessary to evaluate 
the nature and extent of any associated neurological 
impairment.  In determining whether to evaluate the veteran's 
disability under the General Rating Formula or the Formula 
for IVDS, it is necessary to fully comprehend what, if any, 
neurological manifestations are present.  Only then can VA 
determine which rating criteria results in the higher 
evaluation for the veteran.  38 C.F.R. § 4.71a.  

Medical evidence already associated with the veteran's claims 
folder indicates that the veteran has radiculopathy involving 
his left lower extremity.  See July 2004 VA Examination 
Report; August 2004 Electromyography (EMG) study.  There is 
also evidence of continued complaints of left testicular pain 
with back pain exacerbations.  See April 27, 2006 William 
Beaumont Hospital Record.  An April 2006 ultrasound revealed 
small epididymal cysts on the left, as well as a left-sided 
varicocele and calcifications in the left hydrocele.  The 
findings were noted as being "quite unusual."  There is no 
discussion as to whether these objective clinical findings 
and the veteran's subjective complaints are consistent with 
any functional loss, and if so, whether they are related to 
his service-connected lumbar spine disability. 

In light of the above, the Board finds that the veteran 
should be scheduled for a VA examination for the purpose of 
ascertaining evidence regarding the severity of his 
degenerative disc disease of the lumbar spine.  Such 
examination should include range of motion testing which 
notes the specific degree at which pain begins, as well as 
any additional functional loss due to weakness, fatigability, 
incoordination, or lack of endurance (repetition).  The 
examiner should also evaluate any neurological 
manifestations, including radiculopathy of the left lower 
extremity and left testicular pain with acute low back 
exacerbations, and comment on whether such disabilities are 
associated with the veteran's service-connected lumbar spine 
disability.

II. Consideration of 38 C.F.R. §§ 3.321 and 3.340

In the October 2007 Appellant's Brief, the veteran's 
accredited representative asserts that the veteran should 
receive a total disability rating until he has lumbar spine 
surgery.  Alternatively, the veteran's representative 
requests extraschedular consideration, noting that the agency 
of original jurisdiction (AOJ) did not address this in their 
previous decisions.  In support of the request for a higher 
rating under either of these provisions the veteran's 
representative references a note from the veteran's 
orthopedic physician, Dr. Truumees, dated January 6, 2005, 
which states that the veteran "is to be off work from 1-6-05 
until after his surgery."

According to 38 C.F.R. § 3.340(a) (2007), total disability 
will be considered to exist when the veteran's service-
connected disability is of such severity to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Such disability may be temporary or 
permanent.  Id.  The Board concludes that the January 2005 
note from Dr. Truumees raises the issue of whether the 
veteran is entitled to a total disability rating under 
38 C.F.R. § 3.340(a).  As such, the AOJ is directed to 
consider entitlement to a higher rating under this regulatory 
provision while this appeal is on remand.

Referral for extraschedular consideration is appropriate when 
the record presents an exception or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  In the present 
case, the veteran has presented evidence, namely, the January 
2005 physician's note, which indicates that his pre-surgical 
back disability causes "marked interference" with his 
employment.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary of Benefits or the Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds that the issue of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) is raised, and a remand is 
necessary for consideration of referral of this issue to the 
Under Secretary of Benefits or the Director of VA's 
Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) as well as 
the elements of a claim for a total 
disability rating under 38 C.F.R. 
§ 3.340(a).  The veteran should be asked 
to furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he is 
unable to follow a substantially gainful 
employment due to his service-connected 
lumbar spine disability.  This evidence 
may include records pertaining to lost 
time or sick leave used due to his 
service-connected disability, any 
correspondence from an employer or 
physician that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directive and 
any records received have been associated 
with the claims folder, schedule the 
veteran for a VA orthopedic examination to 
determine the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine at L4-5 with 
central disc herniation.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should comment on the 
frequency and duration of any 
incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(c) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's degenerative disc 
disease of the lumbar spine, including any 
associated neurological impairment or 
bladder, bowel, or sexual dysfunction.  
The examiner should specifically comment 
on the nature and severity of any 
radiculopathy of the left lower extremity, 
as well as any neurological impairment of 
the left testicle.  The examiner should 
expressly differentiate any impairment 
caused by a disorder other than the 
veteran's service-connected degenerative 
disc disease of the lumbar spine, offering 
an opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

(d) The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's service-
connected lumbar spine disability causes 
marked interference with his employment 
beyond that anticipated by a schedular 
evaluation of 40 percent or, in the 
alternative, renders him unable to follow 
a substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the veteran's 
service-connected disability causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.  If the examiner 
cannot determine whether the veteran's 
degenerative disc disease of the lumbar 
spine causes marked interference with his 
employment beyond that anticipated by a 
schedular evaluation of 40 percent on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgment based on mere conjecture, the 
examiner should clearly specify so in the 
report with an explanation as to why this 
is so.

3.  After completing the actions requested 
above, consideration should be given to 
referral of the veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be given opportunity to 
present evidence and argument on this 
point;  he should be informed of the 
ultimate outcome of any referral.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar 
spine at L4-5.  Consideration should be 
given to whether the veteran is entitled 
to a total disability rating, temporary or 
permanent, under the provisions of 
38 C.F.R. § 3.340(a) (2007).  Unless the 
benefit sought on appeal is granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



